DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --HIGH-FREQUENCY COAXIAL ELECTRICAL CONNECTOR WITH SHIELDS COVERING CABLE CONDUCTORS AND TERMINALS--.
Claim Objections
Claim 3 objected to because of the following informalities:  In claim 3 line 2, the phrase “connecting portion at a further rear” should read --connecting portion further rear--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlovich (5,123,864).
With regard to claim 1, Karlovich teaches, as shown in figures 1-19: “A high-frequency connector 20 comprising: an inner terminal 24 connected to a core wire 208 of a cable 200 in which an outer periphery of an insulator 206 covering the core wire 208 is covered with a braid 204; an inner housing 26 accommodating the inner terminal 24 in an inner terminal accommodating chamber 170; a tubular shield body (116, 120, and 122) covering an outer periphery of the inner housing 26; a crimping member 104 having a braid crimping piece 132 that is crimped from above the braid 204; and a tubular shield sleeve 28 having a tubular braid covered portion 80 that is inserted between the insulator 206 and the braid 204 and having a fitting portion 76 and 78 that extends from the braid covered portion 80 and is inserted between the outer periphery of the inner housing 26 and an inner periphery of the shield body to cover a gap between the braid crimping piece 132 and the shield body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Karlovich (5,123,864) in view of Jun et al. (JP2000156261A).
With regard to claim 2, Karlovich teaches: “The high-frequency connector according to claim 1”, as shown above.
Karlovich does not teach the hole: “wherein a hole caused by cutting and raising a standing piece is formed in a rear portion of the shield body on a core wire lead-out side, and the fitting portion blocks the hole”.
In the same field of endeavor before the effective filing date of the claimed invention, Jun teaches, as shown in figures 3(b) and 4(a):  “wherein a hole (formed to the left of 6b in figure 3(b) ) caused by cutting and raising a standing piece 6b is formed in a rear portion of the shield body 6 on a core wire lead-out side, and the fitting portion 5f blocks the hole”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations of Jun with the invention of Karlovich in order to provide shielding while locking two pieces of the shielding shell together with the shield conductor of the coaxial cable (Jun paragraphs 32 and 34).

With regard to claim 3, Karlovich as modified by Jun teaches: “The high-frequency connector according to claim 2”, as shown above.
Jun also teaches, as shown in figures 3(b) and 4(a): “wherein the hole is closed by a peripheral connecting portion (portion to the right of 6b in figure 4(a)) at a further rear of the hole extending in a circumferential direction of the shield body 6, and the peripheral connecting portion contacts and is electrically connected to an outer periphery of the fitting portion (portion of 5 to the left of 5g in figure 4(a))”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the limitations of Jun with the invention of Karlovich in order to provide shielding while locking two pieces of the shielding shell together with the shield conductor of the coaxial cable (Jun paragraphs 32 and 34).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karlovich (5,123,864) in view of Kauffman (EP0313186).
With regard to claim 5, Karlovich teaches: “The high-frequency connector according to claim 1”, as shown above.
Karlovich does not teach: “wherein the shield sleeve is bent in an L shape”.
In the same field of endeavor before the effective filing date of the claimed invention, Kauffman teaches, as shown in figure 3: “wherein the shield sleeve 4 is bent in an L shape”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kauffmann with the invention of Karlovich in order to be able to connect the cable from a different direction.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           


/Hae Moon Hyeon/Primary Examiner, Art Unit 2831